Citation Nr: 1750651	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  07-34 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for diabetes mellitus, type II.

2.  Entitlement to an effective date earlier than June 10, 2010, for the grant of a total disability based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to October 1969 and from August 1978 to February 1997. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2007 and May 2013 rating decisions of the Waco, Texas, Department of Veterans Affairs (VA) Regional (RO).

In April 2008, the Veteran testified at a personal hearing before a Decision Review Officer (DRO).  In October 2009, the Veteran also testified at a Central Office hearing before the undersigned Veterans Law Judge.  Copies of both transcripts are of record.  The Veteran subsequently requested another Central Office hearing, but failed to appear for one scheduled in February 2016 and, based on a February 2016 statement indicating a desire to have the Board make a decision on the appellate record, his request was deemed withdrawn.  He was then apparently scheduled for another Central Office Hearing to take place on August 7, 2017.  However, VA's Veterans Appeals Control and Locator System (VACOLS) shows that the Veteran canceled the hearing.  His additional hearing request is again considered withdrawn.  38 C.F.R. § 20.704.

The Veteran's appeal has a rather long procedural history, which was outlined in detail in the Board's January 2017 remand.  Only the relevant portions of the current appeal will be discussed below.

The Board previously remanded one or both of the issues on appeal in February 2010, April 2012, and January 2017.  Also in January 2017, the Board remanded the issue of entitlement to service connection for an acquired psychiatric disorder.  By way of an April 2017 rating decision, service connection for PTSD was granted.  Thus, that issue is considered resolved.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see also 38 C.F.R. § 20.200 (2017).  

Furthermore, the Board also finds that there has been substantial compliance with the Board's prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  While the issue of entitlement to a disability rating in excess of 40 percent for diabetes mellitus was not specifically addressed in an April 2017 supplemental statement of the case, it was effectively readjudicated by the RO in the April 2017 rating decision that assigned an earlier effective date for the 40 percent award for diabetes mellitus, and also found that a higher 60 percent rating was not warranted.  By correspondence received by the Veteran and his contentions contained therein, the Veteran is aware of applicable law and regulations, the criteria for a higher rating, and the reasons and bases for the RO's determination.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus type II requires insulin, a restricted diet, and some regulation of activities, but is not manifested by episodes of hypoglycemia or ketoacidosis requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.

2.  The Veteran ceased working in 2004.  The claim underlying his appeal seeking a higher rating for diabetes mellitus and from which a TDIU claim is inferred was received on May 31, 2006.  The probative evidence of record shows that since May 31, 2006, the Veteran has been unable to obtain or maintain gainful employment due to his service-connected diabetes and associated neuropathy of the bilateral upper and lower extremities.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for diabetes mellitus type II have not been met.  38 U.S.C.S. §§ 1155, 5103, 5103A, 5107 (LexisNexis 2017); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913.

2.  The criteria for an effective date of May 31, 2006, but not earlier, for a TDIU are met.  38 U.S.C.S. §§ 1155, 5107(b), 5110 (LexisNexis 2017); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating for Diabetes Mellitus

The Veteran seeks a rating higher than 40 percent for his diabetes mellitus, even contending that a 100 percent disability rating is warranted based on the need for more than one injection of insulin per day.  Following a review of the record, the Board finds that the criteria for a higher rating are not met.

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.S. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Here, while the available treatment records show diabetes requiring daily insulin injection, a restricted diet, and regulation of activities, they are silent for episodes of hypoglycemia or ketoacidosis requiring one to two hospitalizations per year or twice a month visits to a diabetic care provider, as is required for a higher 60 percent rating.  38 C.F.R. § 4.119, Diagnostic Code 7913.  Indeed, the medical evidence of record shows that while the Veteran may experience low blood sugar readings, as noted in a 2006 blood sugar log, and hypoglycemic symptoms "sometimes" or "every now and then," as reported during VA treatment in December 2013 and October 2015, his diabetes does not require hospitalizations or twice a month visits to a diabetic care provider.  The January 2017, January 2013, June 2010, and August 2006 VA examinations confirm no hospitalizations and visits of less than two times per month for hypoglycemia or ketoacidosis, and no weight loss.  

The Board acknowledges that the Veteran has challenged the adequacy of various VA examinations of record, alleging that he was not asked about episodes of hypoglycemia or ketoacidosis, or that the examiner did not record accurate information on the examination report.  However, the Veteran's contentions were addressed by various VAMC directors in March 2007, October 2010,  January 2011 statement, and the Board otherwise finds no indication that the VA examinations were not objectively conducted or that the reports contain inaccurate data.  The Board points out that there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  The Court has applied the presumption of regularity to "all manner of VA processes and procedures." Woods v. Gober, 14 Vet. App. 214, 220 (2000).  The presumption of regularity is not absolute; it may be rebutted by the submission of clear evidence to the contrary.  Statements made by a veteran, without more, do not constitute the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity.  Jones v. West, 12 Vet. App. 98 (1999), Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).

The Board further acknowledges the Veteran's various contentions, including his February 2007 argument that he has recurring episodes of ketoacidosis or hypoglycemic reactions and one hospitalization, and his May 2017 argument that a 100 percent rating is warranted because he requires more insulin injections more than one time per day.  Nevertheless, the record does not show that any claimed recurring episodes of hypoglycemia or ketoacidosis required one to two hospitalizations per year or twice a month visits to a diabetic care provider.  Nor does the Board finds that one claimed hospitalization, even if conceded, would warrant a higher rating as one hospitalization in nearly 11 years is more indicative of an isolated incident than a more severe disability. 

Furthermore, despite the fact that the Veteran does require more than one daily insulin injection - which is a criterion for a higher 100 percent rating under Diagnostic Code 7913 - the criteria for a higher rating under DC 7913 are successive, meaning that to obtain a 100 percent rating the Veteran must first satisfy all of the criteria for a 60 percent rating.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007).   Here, the criteria for a 60 percent rating have not been met.  Additionally, to his argument that he takes medication for diabetes, the effects of his medication in regulating his diabetes are contemplated by the diagnostic code.  Jones v. Shinseki, 26 Vet. App. 56 (2012).

As a final matter, the Board recognizes that the Veteran is followed by a private physician for his diabetes, and that records of that treatment remain almost entirely outstanding.  Nevertheless, by his own report during October 2014 VA treatment, the Veteran sees his private provider generally twice a year.  And, to the extent that earlier on in the appeal period, the Veteran reported twice a month visits to that provider, he did not report that those visits were the result of episodes of ketoacidosis or hypoglycemia.  Regardless, to the extent that any such records could serve to support a higher rating, the Board observes that, on several occasions and as recently as January 2017, the Veteran has been asked to submit an Authorization and Consent to Release Information (VA Form 21-4142), so that VA could obtain any private medical records regarding treatment he has received for his diabetes.  However, the Veteran has not responded to those requests and, while VA has subsequently received evidence or argument in support of his other claims on appeal, the Veteran has not submitted those records or provided a completed authorization, or provided any additional pertinent evidence with regards to treatment for diabetes.  Therefore, the Board finds no further duty to assist the Veteran with regard to obtaining any such private medical records.  See Wood v. Derwinski, 1 Vet. App. 190 (1991) (finding that VA's duty to assist is not a one-way street).

In sum, the Veteran has not demonstrated episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider to warrant a 60 percent rating at any time since the effective date of service connection.  Thus, as the Veteran has not demonstrated all criteria for a 60 percent rating, a rating in excess of 40 percent is likewise not warranted.  38 C.F.R. § 4.119; Camacho, supra.  Also, as noted above (see Note (1) to DC 7913), complications of diabetes mellitus are rated as part of the diabetic process unless they are compensably disabling, in which case they are and have been separately rated.

II. Earlier Effective Date for TDIU

The Veteran seeks an effective date earlier than June 10, 2010, for the award of a TDIU.  The Board observes that the initial June 10, 2010, effective date for a TDIU was assigned based on the date the schedular criteria for a TDIU were met.

However, given a recent April 2017 rating decision, which assigned (1) earlier effective dates for the grants of service connection and awards of 10 percent ratings for peripheral neuropathy of the bilateral upper and lower extremities, and (2) an earlier effective date for the award of a 40 percent rating for diabetes mellitus, the Veteran now has a combined disability rating of 70 percent, effective May 31, 2006.  Thus, the schedular criteria for a TDIU are met as of that date.  38 C.F.R. § 4.16(a).

Additionally, the competent and probative evidence of record shows that since May 31, 2006, the Veteran has been unable to obtain or maintain gainful employment due to his service-connected diabetes mellitus and associated peripheral neuropathy of the bilateral upper and lower extremities.  In this regard, in June 2010 and January 2013, VA examiners cumulatively determined that the Veteran's diabetes and peripheral neuropathy rendered him unable to perform duties consistent with his usual occupation, including physical labor or warehouse work, using a forklift, or obtain a commercial driver's license, and his neuropathy made him a fall risk. 

Thus, resolving any doubt in favor of the Veteran, the Board finds that a TDIU is warranted effective May 31, 2006, the date of receipt of the claims for service connection for diabetes mellitus and peripheral neuropathy, upon which the appeal for increased ratings for those disabilities stemmed.  38 U.S.C.S. § 5110(a); 38 C.F.R. § 3.400.  While the Veteran did not file a formal claim for a TDIU until several years later, evidence and statements submitted in support of the appeal for a higher ratings for diabetes mellitus and peripheral neuropathy reasonably encompassed a claim of entitlement to a TDIU. See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  See also Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).

The Veteran does not contend, and the record does not show, that he filed a claim of entitlement to a TDIU or service connection for diabetes prior to May 31, 2006. Indeed, in his May 31, 2006 service connection claim he reported that he was just diagnosed with diabetes that Monday, and the Board finds it unlikely that he would file a prior claim for a disability of which he was not aware he had.  Nor did the Veteran have any other pending claims prior to May 31, 2006, upon which a TDIU claim could be inferred.  He has expressly attributed his unemployability to diabetes and its complications, and the earliest date of claim for diabetes is May 31, 2006.  In various statements, the Veteran has expressly requested a May 2006 effective date for the award of TDIU, and this decision satisfies that request.  Because here, the date of receipt of the Veteran's claim for service connection for diabetes mellitus from which the TDIU claim is primarily inferred controls and is later than the date entitlement arose, an effective date earlier than May 31, 2006, for a grant of entitlement to a TDIU is denied.  38 C.F.R. § 3.400.



ORDER

Entitlement to a rating in excess of 40 percent for diabetes mellitus is denied.

Entitlement to an effective date of May 31, 2006, but no earlier, for the award of a TDIU is granted. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


